 



Exhibit 10.8

 

EXECUTION COPY

 

Dated as of April 7, 2015

 

BDCA HELVETICA FUNDING, LTD.,

as Issuer

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

U.S. BANK NATIONAL ASSOCIATION,

as Custodian

 



 

 

ACCOUNT CONTROL AGREEMENT

 



 



 

[tex10-8pg1.jpg]

 

 

 

 

Contents

 

Section Page       1. Interpretation 1       2. Appointment of Custodian 2      
3. The Accounts 2       4. The Custodian 4       5. Indemnity, limitation on
damages, expenses, fees, etc 5       6. Representations 7       7. Transfer 7  
    8. Termination 8       9. Miscellaneous 8       10. Notices 10       11.
Governing law and jurisdiction 10       12. Definitions 11

 

 

 

 

ACCOUNT CONTROL AGREEMENT

 

THIS ACCOUNT CONTROL AGREEMENT, dated as of April 7, 2015 (as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof, this Agreement), is entered into by and between BDCA Helvetica
Funding, Ltd., an exempted company incorporated with limited liability under the
law of the Cayman Islands (the Issuer); U.S. Bank National Association, as
trustee (in such capacity, together with any permitted successors in such
capacity, the Trustee) under the Indenture referred to below; and U.S. Bank
National Association (the Bank), as securities intermediary, bank and custodian
(collectively, in such capacities, together with any permitted successors in
such capacity, the Custodian).

 

In consideration of the mutual agreements hereinafter contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Interpretation

 

1.(a)Definitions. The terms defined in Section 12 will have the meanings therein
specified for the purpose of this Agreement. Capitalized terms used but not
defined herein shall have the respective meanings given to them in the Indenture
dated as of April 7, 2015 (as amended, supplemented, restated and otherwise
modified from time to time, the Indenture) between the Issuer and U.S. Bank
National Association, as Trustee.

 

(b)Rules of Construction. Unless the context otherwise clearly requires: (i) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined; (ii) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms; (iii) the words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation"; (iv) the word "will" shall be construed to have the
same meaning and effect as the word "shall"; (v) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein); (vi) any reference
herein to any Person shall be construed to include such Person's successors and
assigns; (vii) the words "herein", "hereof" and "hereunder", and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof; and (viii) all references herein to
Sections and Schedules shall be construed to refer to Sections of, and Schedules
to, this Agreement.

 



1

 

 

Appointment of Custodian

 

2.           On the terms and subject to the conditions of this Agreement, and
pursuant to Section 3.2(a) of the Indenture, the Issuer hereby appoints the Bank
as custodian, bank and securities intermediary hereunder, with its address at
One Federal Street, 3rd Floor, Boston, MA 02110, Attention: Global Corporate
Trust Services. The Bank hereby accepts such appointment and agrees to abide by
the terms and conditions of the Indenture as it relates to the Custodian.

 

The Accounts

 

3.(a)Status of Accounts and Relationship of Parties. The Custodian represents
and agrees that:

 

(i)it has established and is maintaining on the books and records of its office
the following accounts:

 

(A)account number: 173673-700, designated the Custodial Account;

 

(B)account number: 173673-200, designated the Payment Account;

 

(C)account number: 173673-201, designated the Interest Collection Subaccount,

 

(D)account number: 173673-202, designated the Principal Collection Subaccount,
and together with the Interest Collection Subaccount, the Collection Account;
and

 

(E)account number: 173673-300, designated the Expense Account;

 

(said accounts, together with any replacements thereof or substitutions therefor
and all sub-accounts thereunder, individually, an Account and, collectively, the
Accounts); and

 

(ii)each of the Accounts is intended to be a "securities account" (within the
meaning of Section 8-501(a) of the UCC) in respect of which the Custodian is a
"securities intermediary" (within the meaning of Section 8-102(a)(14) of the
UCC) and the Issuer is the sole "entitlement holder" (within the meaning of
Section 8-102(a)(7) of the UCC) of the "security entitlement" (within the
meaning of Section 8-102(a)(17) of the UCC) with respect to each "financial
asset" (within the meaning of Section 8-102(a)(9) of the UCC) standing to the
credit of such Account.

 



2

 

 

(b)Treatment of Property as Financial Assets. The Custodian hereby agrees that
each item of property (whether cash, a security, an instrument or any other
property whatsoever) credited to each of the Accounts shall be treated as a
"financial asset" (within the meaning of Section 8-102(a)(9) of the UCC);
provided that, notwithstanding any term hereof or elsewhere to the contrary, it
is hereby expressly acknowledged that the Issuer has acquired, and may from time
to time receive, interests in bank loans, participations therein or letters of
credit (collectively Loan Assets) which are not evidenced by, or accompanied by
delivery of, a "security" (as that term is defined in UCC Section 8-102(a)(15))
or an "instrument" (as that term is defined in Section 9-102(a)(47) of the UCC),
and may be evidenced solely by delivery to the Custodian of a facsimile copy of
an assignment agreement (a Loan Assignment Agreement) in favor of the Issuer, as
assignee and that any such Loan Assignment Agreement (and the registration of
the related Loan Asset on the books and records of the applicable obligor or
bank agent) shall be registered in the name of the Issuer and (iii) if and to
the extent any Loan Assets are credited to any Account described herein, any
duty on the part of the Custodian to maintain such financial asset shall be
limited to the exercise of reasonable care by the Custodian in the physical
custody of any such Loan Assignment Agreement that may be delivered to it;
provided that the Custodian shall be deemed to have exercised reasonable care
with respect to the custody of any such Loan Assignment Agreement if it takes
such action with respect to any such Loan Assignment Agreement as the Issuer
instructs. It is hereby further expressly acknowledged and agreed that,
notwithstanding anything to the contrary appearing herein or elsewhere, the
Custodian is under no duty or obligation to examine any underlying credit
agreements or loan documents with respect to any Loan Asset to determine the
validity or sufficiency of any Loan Assignment Agreement and the Custodian shall
not otherwise be responsible for the Issuer’s title to any such Loan Assets that
may be credited to an Account.

 

(c)Actions Upon Instructions. The Custodian, as securities intermediary, agrees
that, with respect to the Accounts (i) the Custodian shall only comply with
"entitlement orders" (within the meaning of Section 8-102(a)(8) of the UCC)
originated by the Trustee without further consent by the Issuer; and (ii) the
Custodian shall not agree, subject to the foregoing, with any Person to act on
"entitlement orders" (within the meaning of Section 8-102(a)(8) of the UCC) or
other instructions originated by any Person other than the Trustee.

 

(d)Form of Securities, Instruments, Etc. All securities and other financial
assets credited to any of the Accounts that are in registered form or that are
payable to or to the order of shall be (i) registered in the name of, or payable
to or to the order of, the Custodian; (ii) indorsed to or to the order of the
Custodian or in blank; or (iii) credited to another securities account
maintained in the name of the Custodian and subject to control arrangements
substantially similar to those hereunder; and in no case will any financial
asset credited to any of the Accounts be registered in the name of, or payable
to or to the order of, the Issuer or indorsed to or to the order of the Issuer,
except to the extent the foregoing have been specially indorsed to or to the
order of the Custodian or in blank or as except as otherwise provided for
herein.

 



3

 

 

(e)Securities Intermediary's Jurisdiction. The Custodian agrees that its
"securities intermediary's jurisdiction" (within the meaning of Section 8-110(e)
of the UCC), with respect to each Account and the securities account sub-account
thereof, is the State of New York.

 

(f)Not a Clearing Corporation. The Custodian is not a "clearing corporation"
(within the meaning of Section 8-102(a)(5) of the UCC) and is a "bank" (within
the meaning of Section 9-102(a)(8) of the UCC).

 

(g)Conflicts with other Agreements. The Custodian agrees that, if there is any
conflict between this Agreement and any other agreement relating to any of the
Accounts, the provisions of this Agreement, including any governing law clause,
shall control.

 

(h)Credit to Accounts. The Custodian agrees that all securities and other
property delivered to it pursuant to the Indenture shall be promptly credited to
the appropriate Account.

 

The Custodian

 

4.(a)No Change to Accounts. Without prior written notice to the Issuer and the
Trustee, the Custodian will not change the account number or designation of any
Account.

 

(b)Certain Information. The Custodian shall promptly notify the Trustee upon
receipt by the Custodian of written notice that any Person asserts or seeks to
assert a lien, encumbrance or adverse claim against any portion or all of the
property credited to any of the Accounts. The Custodian will send copies of all
statements and confirmations that it may receive for each of the Accounts
simultaneously to the Issuer and the Trustee.

 

(c)Subordination. The Custodian hereby subordinates to the security interest of
the Trustee in the Accounts, in all property credited thereto and in all
security entitlements with respect to such property, any and all statutory,
regulatory, contractual or other rights now or hereafter existing in favor of
the Custodian over or with respect to the Accounts, all property credited
thereto and all security entitlements to such property (including (i) any and
all contractual rights of set-off, lien or compensation; (ii) any and all
statutory or regulatory rights of pledge, lien, set-off or compensation;
(iii) any and all statutory, regulatory, contractual or other rights to put on
hold, block transfers from or fail to honor instructions of the Trustee with
respect to the Accounts; or (iv) any and all statutory or other rights to
prohibit or otherwise limit the pledge, assignment, collateral assignment or
granting of any type of security interest in the Accounts) provided that the
Custodian may set-off the face amount of any checks which may have been credited
to the Accounts but are subsequently returned unpaid because of uncollected or
insufficient funds.

 



4

 

 

(d)Limitation on Liability. The Custodian shall not have any duties or
obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, the Custodian shall not be subject to any fiduciary
or other implied duties, and the Custodian shall not have any duty to take any
discretionary action or exercise any discretionary powers. None of the
Custodian, any Affiliate of the Custodian, or any officer, agent, stockholder,
partner, member, director or employee of the Custodian or any Affiliate of the
Custodian shall have any liability, whether direct or indirect and whether in
contract, tort or otherwise, (i) for any action taken or omitted to be taken by
any of them hereunder or in connection herewith unless there has been a final
judicial determination that such act or omission was performed or omitted in bad
faith or constituted gross negligence, fraud or willful misconduct or (ii) for
any action taken or omitted to be taken by the Custodian at the express
direction of the Issuer or the Trustee in accordance with the terms hereof. In
addition, the Custodian shall have no liability for making any investment or
reinvestment of any cash balance in the Accounts as instructed by the Trustee.
The liabilities of the Custodian shall be limited to those expressly set forth
in this Agreement. With the exception of this Agreement, the Custodian is not
responsible for or chargeable with knowledge of any terms or conditions
contained in any agreement referred to herein. In no event shall the Custodian
be under any obligation to advance or risk its own funds.

 

(e)Reliance. The Custodian shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing delivered to the Custodian
under or in connection with this Agreement and believed by it to be genuine and
to have been signed or sent by the proper Person. The Custodian may consult with
legal counsel, Independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

Indemnity, limitation on damages, expenses, fees, etc.

 

5.(a)Indemnity. Subject always to Section 9(i), the Issuer hereby indemnifies
and holds harmless the Custodian, its Affiliates and their respective officers,
directors, employees, representatives and agents (collectively referred to for
the purposes of this Section 5(a) as the Custodian), against any loss, claim,
damage, expense (including, without limitation, reasonable attorneys’ fees and
expenses) or liability, joint or several, or any action in respect thereof, to
which the Custodian may become subject, whether commenced or threatened, insofar
as such loss, claim, damage, expense, liability or action arises out of or is
based upon the execution, delivery or performance of this Agreement, but
excluding any such loss, claim, damage, expense, liability or action arising out
of the bad faith, gross negligence, fraud or willful misconduct of the
Custodian, and shall reimburse the Custodian promptly upon demand for any legal
or other expenses reasonably incurred by the Custodian in connection with
investigating or preparing to defend or defending against or appearing as a
third party witness in connection with any such loss, claim, damage, expense,
liability or action as such expenses are incurred. The indemnification and
agreement set forth in this Section 5(a) shall survive the termination of this
Agreement.

 



5

 

 

(b)Limitation on Damages. No claim may be made by the Issuer against the
Custodian or the Trustee or any officer, agent, stockholder, partner, member,
director or employee of either of them for any special, indirect, consequential
or punitive damages (including lost profits) in respect of any claim for breach
of contract or any other theory of liability arising out of or relating to this
Agreement or the transactions contemplated hereby or any act, omission or event
occurring in connection therewith, and the Issuer hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

 

(c)Expenses and Fees. To the extent that funds are available therefor in
accordance with the Indenture and subject to Section 9(i) hereof, the Issuer
shall be responsible for, and hereby agrees to pay, all reasonable costs and
expenses incurred by the Custodian and the Trustee in connection with the
establishment and maintenance of the Accounts, including the Custodian's
customary fees and expenses, any costs or expenses incurred by the Custodian as
a result of conflicting claims or notices involving the parties hereto,
including the fees and expenses of its internal and external legal counsel, and
all other costs and expenses incurred in connection with the execution,
administration or enforcement of this Agreement including reasonable attorneys'
fees and costs, whether or not such enforcement includes the filing of a
lawsuit.

 

(d)Administrative Expenses. The amounts set forth in Sections 5(a), (b) and (c)
above shall constitute Administrative Expenses under the Indenture and shall
only be paid in accordance with the Indenture and the Equity Contribution
Agreement. In the event that the Issuer fails to pay any amount on the date when
due under this Agreement because sufficient funds are not then available to pay
such amounts in accordance with the Indenture, (i) the Issuer shall not be
deemed to have failed to pay such amount (and a default shall not be deemed to
have occurred hereunder as the result thereof) unless the Issuer fails to pay
such amount on the date on which sufficient funds are available such that it
could be paid pursuant to the Indenture (unless such failure results from the
failure of the Trustee to distribute such available funds in accordance with the
Indenture) or unless the Sole Member fails to contribute pursuant to the Equity
Contribution Agreement and (ii) the Trustee and the Bank will continue to serve
as Trustee and Custodian hereunder.

 



6

 

 

Representations

 

6.The Custodian represents to the Trustee that:

 

(a)Status. It is duly organized and validly existing under the laws of the
United States.

 

(b)Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and has taken all necessary action to authorize such execution,
delivery and performance; and this Agreement has been, and each other such
document will be, duly executed and delivered by it.

 

(c)No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets.

 

(d)Consents. All governmental and other consents that are required to have been
obtained by it with respect to this Agreement have been obtained and are in full
force and effect and all conditions of any such consents have been complied
with.

 

(e)Obligations Binding. Its obligations under this Agreement constitute its
legal, valid and binding obligations, enforceable in accordance with their
respective terms (subject to applicable bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

Transfer

 

7.           Neither this Agreement nor any interest or obligation in or under
this Agreement may be transferred (whether by way of security or otherwise) by
any party without the prior written consent of each other party, except that:

 

(a)a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another Person (but without prejudice to any
other right or remedy under any other agreement); and

 



7

 

 

(b)the Trustee may transfer all of its interests and obligations in and under
this Agreement to a successor trustee under the Indenture; provided that, the
Custodian shall have no obligation to comply with any notice, request,
certificate, consent, statement, instrument, document or other writing delivered
by such successor trustee until the Custodian receives such evidence thereof as
the Custodian may reasonably require.

 

Any purported transfer that is not in compliance with this Section 7 will be
void.

 

Termination

 

8.           The rights and powers granted herein to the Trustee have been
granted in order to perfect its security interest in the Accounts and the cash
and financial assets credited thereto, are powers coupled with an interest and
will neither be affected by the bankruptcy of the Issuer nor by the lapse of
time. The obligations of the Custodian shall continue in effect until the
security interests of the Trustee in the Accounts have been terminated pursuant
to the terms of the Indenture and the Trustee has notified the Custodian of such
termination in writing. Upon the written instruction of the Trustee, the
Custodian shall close the Account or Accounts specified in such instruction and
disburse to the Issuer the balance of any assets therein, and the security
interest in such Account shall be terminated.

 

Miscellaneous

 

9.(a)Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.

 

(b)Amendments. No amendment, modification or waiver in respect of this Agreement
will be effective unless such amendment, modification or waiver is in writing
(including a writing evidenced by a facsimile transmission) and executed by each
of the parties hereto.

 

(c)Survival. All representations and warranties made in this Agreement or in any
certificate or other document delivered pursuant to or in connection with this
Agreement shall survive the execution and delivery of this Agreement or such
certificate or other document (as the case may be) or any deemed repetition of
any such representation or warranty. In addition, the rights of the Custodian
under Section 4, the obligations of the Issuer under Section 5 and the
provisions of Sections 9(i) and 9(j) shall survive the termination of this
Agreement and the earlier removal or resignation of the Custodian.

 

(d)Benefit of Agreement. Subject to Section 7, this Agreement shall be binding
upon and inure to the benefit of the Issuer, the Trustee and the Custodian and
their respective successors and permitted assigns.

 



8

 

 

(e)Counterparts. This Agreement (and each amendment, modification and waiver in
respect of it) may be executed and delivered in counterparts (including by
e-mail (PDF) or facsimile transmission), each of which will be deemed an
original, and all of which together constitute one and the same instrument.
Delivery of an executed counterpart of this Agreement by e-mail (PDF) or
facsimile transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

(f)No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

 

(g)Effect of Headings and Table of Contents. The headings and table of contents
used in this Agreement are for convenience of reference only and are not to
affect the construction of or to be taken into consideration in interpreting
this Agreement.

 

(h)Severability. If any provision of this Agreement, or the application thereof
to any party or any circumstance, is held to be unenforceable, invalid or
illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the
unenforceable, invalid or illegal portion (in any relevant jurisdiction), will
continue in full force and effect, and such unenforceability, invalidity, or
illegality will not otherwise affect the enforceability, validity or legality of
the remaining terms of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the deletion of such portion of this
Agreement will not substantially impair the respective expectations of the
parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.

 

(i)Limited Recourse. Notwithstanding anything to the contrary contained herein,
the obligations of the Issuer hereunder are limited recourse obligations of the
Issuer payable solely as Administrative Expenses in accordance with the
Indenture and, following the realization of the Collateral and the application
of the proceeds thereof applied in accordance with the provisions of the
Indenture, whereupon all obligations of and all claims against the Issuer
hereunder or arising in connection therewith shall be extinguished and shall not
thereafter revive. Each of the Custodian and the Trustee further agrees that,
except as so contemplated by the Indenture and the Equity Contribution
Agreement, it will not have any recourse against the Issuer or any of its
directors, officers, partners, shareholders, employees and agents for any such
amounts. The provisions of this Section 9(i) shall survive the termination of
this Agreement.

 



9

 

 

(j)Non-Petition. Notwithstanding anything to the contrary herein or in any other
agreement, each of the Trustee and the Custodian agrees not to institute against
or join any Person in instituting against the Issuer any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceeding or
other similar proceeding under Cayman Islands law, United States law or the laws
of any other jurisdiction against the Issuer for any reason whatsoever,
including the non-payment to the Trustee or the Custodian of any amounts owing
to the Trustee or the Custodian under this Agreement, until the payment in full
of all Notes issued under the Indenture and the expiration of a period equal to
one year and one day or, if longer, the applicable preference period then in
effect plus one day, following all such payments. The provisions of this Section
9(j) shall survive the termination of this Agreement.

 

Notices

 

10.(a)Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below to the address, number or
email provided in Schedule I and will be deemed effective as indicated: (i) if
in writing and delivered in person or by courier, on the date it is delivered;
(ii) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender's facsimile machine);
(iii) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted, unless the date of that delivery (or attempted delivery)
or that receipt, as applicable, is not a Business Day or that communication is
delivered (or attempted) or received, as applicable, after the close of business
on a Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Business Day; or (iv) if sent by
email, on the date such email is received by the party recipient.

 

(b)Change of Addresses. Any party may by notice to the others change the address
or facsimile number at which notices or other communications are to be given to
it.

 

Governing law and jurisdiction

 

11.(a)Governing Law. This Agreement shall be construed in accordance with, and
this Agreement and any matters arising out of or relating in any way whatsoever
to this Agreement (whether in contract, tort or otherwise), shall be governed
by, the law of the State of New York.

 



10

 

 

(b)Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement or any matter between the parties arising under or in connection
with this Agreement (Proceedings), each party irrevocably: (i) submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan and the United States District Court for the
Southern District of New York, and any appellate court from any thereof; and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Subject to applicable law, the Issuer
irrevocably consents to the service of any and all process in any Proceeding by
the mailing or delivery of copies of such process to it at the office of the
agent in New York set forth in Schedule I. Nothing in this Agreement precludes
any of the parties from bringing Proceedings in any other jurisdiction, nor will
the bringing of Proceedings in any one or more jurisdictions preclude the
bringing of Proceedings in any other jurisdiction.

 

(c)Waiver of Jury Trial Right. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY PROCEEDINGS. Each of the parties hereby (i) certifies that no
representative, agent or attorney of any other parties has represented,
expressly or otherwise, that such other parties would not, in the event of a
Proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
has been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this paragraph.

 

(d)Service of Process. Subject to applicable law, the parties irrevocably
consent to service of process given in the manner provided for notices in
Section 10. Nothing in this Agreement will affect the right of any party to
serve process in any other manner permitted by law.

 

(e)Trustee. The Trustee shall have no duties under this Agreement other than
those expressly set forth herein; and in entering into or in taking (or
forbearing from) any action under or pursuant to this Agreement, the Trustee
shall have and be protected by all of the rights, powers, immunities,
indemnities and other protections granted to it under the Indenture.

 

Definitions

 

12.         Capitalized terms used but not defined herein have the respective
meanings given to such terms in the Indenture. As used in this Agreement:

 

Accounts has the meaning specified in Section 3(a)(i).

 

consent includes a consent, approval, action, authorization, exemption, notice,
filing, registration or exchange control consent.

 

Indenture means the Indenture, dated as of April 7, 2015 between the Issuer and
the Trustee, as amended, supplemented and otherwise modified and in effect from
time to time.

 



11

 

 

law includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
lawful and unlawful will be construed accordingly.

 

Loan Assets has the meaning specified in Section 3(b).

 

Loan Assignment Agreement has the meaning specified in Section 3(b).

 

Proceedings has the meaning specified in Section 11(b).

 

12

 

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.

 

BDCA HELVETICA FUNDING, LTD.,   as Issuer         By: /s/ Robert K. Grunewald  
Name: Robert K. Grunewald   Title: Director  

 

ISSUER ACCOUNT CONTROL AGREEMENT 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,   as Trustee         By: /s/ Maria D. Calzado  
Name: Maria D. Calzado   Title: Senior Vice President  

 

ISSUER ACCOUNT CONTROL AGREEMENT

 



 

 

 

U.S. BANK NATIONAL ASSOCIATION,   as Custodian         By: /s/ Maria D. Calzado
  Name: Maria D. Calzado   Title: Senior Vice President  

 

ISSUER ACCOUNT CONTROL AGREEMENT

 

 

 

 

SCHEDULE I

 

Notice Information

 

Issuer:

 

BDCA Helvetica Funding, Ltd.

405 Park Avenue, Floor 3

New York, NY 10022

Attention: Bryan Cole/Christopher Masterson

Telephone: 212.415.6500

Facsimile: 212.421.5799

Email: bcole@bdca.com; cmasterson@bdca.com

 

Trustee:

 

U.S. Bank National Association

One Federal Street, 3rd Floor,

Boston, MA 02110

Attention: Global Corporate Trust Services – BDCA Helvetica Funding, Ltd.

Telephone: 617.603.6538

Facsimile: 1.866.373.5984

 

Custodian:

 

U.S. Bank National Association

One Federal Street, 3rd Floor,

Boston, MA 02110

Attention: Global Corporate Trust Services – BDCA Helvetica Funding, Ltd.

Telephone: 617.603.6538

Facsimile: 1.866.373.5984

 



Page I

